Exhibit 10.3


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is dated and effective as of June 30,
2013, by and between WIKITECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and Marco Garibaldi (the “Executive”).


WHEREAS, the Company recognizes that the Executive’s talents and abilities are
unique and desires to secure the services of the Executive on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:


1.         Employment. The Company hereby agrees to employ the Executive as the
Chairman of the Board and Chief Technology Officer of the Company, and the
Executive hereby accepts such employment, on the terms and conditions set forth
below.


2.         Term.  The  Executive’s  employment  by  the  Company  hereunder
 (the “Employment Period”) shall begin on June
, 2013 (the “Effective Date”) and end on June __, 2015.


3.         Position and Duties. During the Employment Period, the Executive
shall serve as the Chairman of the Board and Chief Technology Officer of the
Company, with such duties, authority and responsibilities as are normally
associated with and appropriate for such positions.  The Executive shall devote
substantially all of his working time, attention and energies during normal
business hours (other than absences due to illness or vacation) to the
performance of his duties for the Company. Notwithstanding the above, the
Executive shall be permitted, to the extent such activities do not substantially
interfere with his performance of his duties and responsibilities hereunder or
violate Section 9(a) or (b) of this Agreement, to (i) manage his personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees (it being expressly understood and agreed that the Executive’s
continuing to serve on any such board and/or committees on which he is serving,
or with which he is otherwise associated, as of the Effective Date, shall be
deemed not to interfere with his performance of his duties and responsibilities
under this Agreement), (iii) serve on boards of other companies and (iv) make
personal appearances and lectures, and the Executive shall be entitled to
receive and retain all remuneration received by him from the items listed in
clauses (i) through (iv) of this paragraph.


4.         Place of Performance. During the Employment Period, the Company shall
maintain executive offices for the Executive in the County of Los Angeles,
California and the Executive shall not be required to relocate to any other
location.


 
1

--------------------------------------------------------------------------------

 
 
5.         Compensation and Related Matters.


(a)       Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary at the rate of not less than $120,000 per year (“Base
Salary”). The Base Salary will increase by $30,000 each time the Company reaches
certain thresholds as presented in the following table:


Cumulative Revenue
 
Base Salary
 
< $1,000,000
  $ 120,000  
$   1,000,000
  $ 150,000  
$   2,000,000
  $ 180,000  
$   3,000,000
  $ 210,000  
$   4,000,000
  $ 240,000  



The Executive’s Base Salary shall be paid in approximately equal installments in
accordance with the Company’s customary payroll practices. Until the Company has
received an aggregate of $600,000 in financing (the “Financing”) during the
Employment Period, the Executive shall defer all payments until the Company has
completed a Financing. Alternatively, the Company’s board of directors can
authorize payment in cash to the Executive prior to the completion of a
Financing. If the Company increases the Executive’s Base Salary, such increased
Base Salary shall then constitute the Base Salary for all purposes of this
Agreement.


(b)       Business, Travel and Entertainment Expenses. The Company shall
promptly reimburse the Executive for all business; travel and entertainment
expenses as shall be approved by the Chief Financial Officer of the Company and
that are consistent with the Executive’s titles and the practices in effect
immediately prior to the Effective Date.


(c)      Vacation. The Executive shall be entitled to four (4) weeks of vacation
per year. Vacation not taken during the applicable fiscal year (but not in
excess of four (4) weeks) shall be carried over to the next following fiscal
year. If at any time or times during the term of this Agreement, Executive’s
accrued vacation time reaches four (4) weeks, no additional vacation time shall
accrue until one or more vacation days have been taken by Executive, after which
vacation time shall again begin to accrue, subject, however, to the maximum of
four (4) weeks accrued vacation time.  Executive shall also
be  entitled  to  such  holidays  with  full  pay  as  the  Company  affords  its  executive
employees.


(d)       Welfare,   Pension   and   Incentive   Benefit   Plans.   During   the
Employment Period, the Executive (and his eligible spouse and dependents) shall
be entitled to participate in all the welfare benefit plans and programs which
may be maintained by the Company and approved by the Board from time to time for
the benefit of its senior executives including, without limitation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. In addition, during the Employment
Period, the Executive shall be eligible to participate in all pension,
retirement, savings and other employee benefit plans and programs which may be
maintained from time to time by the Company and approved by the Board for the
benefit of its senior executives, other than any annual cash incentive plan.


 
2

--------------------------------------------------------------------------------

 
 
6.         Termination. The Executive’s employment hereunder may be terminated
during the Employment Period under the following circumstances:


(a)       Death.  The  Executive’s  employment  hereunder  shall  terminate upon
his death.


(b)       Disability.  If,  as  a  result  of  the  Executive’s incapacity
due  to physical or mental illness as determined by a physician selected by the
Executive, and reasonably acceptable to the Company, (i) the Executive shall
have been substantially unable to perform his duties hereunder for two
consecutive months, or for an aggregate of 60 days during any period of twelve
consecutive months and (ii) within thirty days after written Notice of
Termination is given to the Executive after such two- or twelve- month period,
the Executive shall not have returned to the substantial performance of his
duties on a full-time basis, the Company shall have the right to terminate the
Executive’s employment hereunder for “Disability”.


(c)       Cause.  The  Company  shall  have  the  right  to  terminate  the
Executive’s employment for “Cause.” For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive’s employment only upon the
Executive’s:


(i)     conviction of a felony or willful gross misconduct; or


(ii)    willful   and   continued   failure   to   perform   his   duties
hereunder (other than such failure resulting from the Executive’s incapacity due
to physical  or  mental illness  or  after  the  issuance
of  a  Notice  of  Termination by  the Executive for Good Reason) within ten
business days after the Company delivers to him a written demand for performance
that specifically identifies the actions to be performed.


For purposes of this Section 6(c), no act or failure to act by the Executive
shall be considered “willful” if such act is done by the Executive in the good
faith belief that such act is or was to be beneficial to the Company or one or
more of its businesses, or such failure to act is due to the Executive’s good
faith belief that such action would be materially harmful to the Company or one
of its businesses. Cause shall not exist unless and until the Company has
delivered to the Executive a copy of a resolution duly adopted by a majority of
the Board (excluding the Executive for purposes of determining such majority) at
a meeting of the Board called and held for such purpose after reasonable (but in
no event less than fifteen days’) notice to the Executive and an opportunity for
the Executive, together with his counsel, to be heard before the Board, finding
that in the good faith opinion of the Board that “Cause” exists, and specifying
the particulars thereof in detail.


 
3

--------------------------------------------------------------------------------

 
 
(d)      Good Reason. The Executive may terminate his employment for “Good
Reason” after giving the Company detailed written notice thereof, if the Company
shall have failed to cure the event or circumstance constituting “Good Reason”
within thirty business days after receiving such notice. Good Reason shall mean
the occurrence of any of the following without the written consent of the
Executive or his approval in his capacity as a member of the Board:


(i)     the assignment to the Executive of duties inconsistent with this
Agreement or a change in his titles or authority;


(ii)    any  failure  by  the  Company  to  comply  with  Section  5 hereof in
any material way after Executive provides written notice to the Board, as
hereinafter described, and the failure by the Company to cure any such alleged
material non-compliance within thirty (30) days after receipt of the written
notice;


(iii)   the requirement of the Executive to relocate to locations other than
those provided in Section 4 hereof; or


(iv)   any material breach of this Agreement by the Company after Executive
provides written notice to the Board, as hereinafter described, and the failure
by the Company to cure any such alleged material breach within thirty (30) days
after receipt of the written notice.


The Executive’s right to terminate his employment hereunder for Good Reason
shall not be affected by his incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.


(e)       Without  Good  Reason.  The  Executive  shall  have  the  right  to
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination.


7.         Termination Procedure.


(a)      Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive during the Employment Period (other than
pursuant to Section 6(a) shall be communicated by written Notice of Termination
to the other party. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice indicating the specific termination provision in this
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under that provision.


(b)      Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated pursuant to Section 6(b), thirty
(30) days after the date of receipt of the Notice of Termination (provided that
the Executive does not return to the substantial performance of his duties on a
full-time basis during such thirty (30) day period), and (iii) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such notice) set forth in such Notice of Termination.


 
4

--------------------------------------------------------------------------------

 
 
8.         Compensation Upon Termination or During Disability. In the event the
Executive is disabled or his employment terminates during the Employment Period,
the Company shall provide the Executive with the payments and benefits set forth
below. The Executive acknowledges and agrees that the payments set forth in this
Section 8 constitute liquidated damages for termination of his employment during
the Employment Period.


(a)      Termination By Executive for Good Reason. If the Executive’s employment
is terminated by the Executive for Good Reason:


(i)      the Company shall pay to the Executive, on or before the Date of
Termination, a lump sum payment equal to six months of the Executives then-
current annual Base Salary, if any, and all accrued vacation pay through the
Date of Termination;


(ii)     the Company shall, consistent with past practice, reimburse the
Executive pursuant to Section 5(c) for business expenses incurred but not paid
prior to such termination of employment;


(iii)    the Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to the Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company (other than any
severance-based plan or program).


(iv)    there shall be no further obligations hereunder.


The payments and benefits provided for as clause (i) and (ii) above are
hereinafter referred to as the “Accrued Obligations”.


(b)      Cause or By Executive Without Good Reason. If the Company terminates
the Executive’s employment for Cause or by the Executive other than for Good
Reason, then the Company shall provide the Executive with his then-current
monthly Base Salary through and including the Date of Termination and shall have
no further obligation to the Executive hereunder.


(c)       Disability. During any period that the Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), the Executive shall continue to receive his annual Base
Salary for a one year period, if any, set forth in Section 5(a) until his
employment is terminated pursuant to Section 6(b). In the event the Executive’s
employment is terminated for Disability pursuant to Section 6(b), the Company
shall provide the Executive with the excess, if any, of his then-current Base
Salary for a period of six months, less any amounts of any long-term disability
benefits that he receives under any Company welfare benefit plans and programs,
payable in accordance with the normal payroll practices of the Company, for the
remaining six month period and shall have no further obligations to the
Executive hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)       Death. If the Executive’s employment is terminated by his death, the
Company shall provide to the Executive’s beneficiary, legal representatives or
estate, as the case may be, the Executive’s then-current Base Salary through and
including the date of Executive’s death and shall have no further obligations
hereunder.


9.          Confidential Information; Non-Competition; Nonsolicitation.


(a)      Confidential Information. Except as may be required or appropriate in
connection with the Executive carrying out his duties under this Agreement, the
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
the Executive shall cooperate with the Company in obtaining a protective order
at the Company’s expense against disclosure by a court of competent
jurisdiction), communicate, to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform his duties hereunder, any trade secrets, confidential
information, knowledge or data relating to the Company and its businesses and
investments, obtained by the Executive during the Executive’s employment by the
Company that is not generally available public knowledge (other than by acts by
the Executive in violation of this Agreement).
 
(b)     Noncompetition. During the Employment Period and until the 12- month
anniversary of the Executive’s Date of Termination if the Company terminates the
Executive’s employment for Cause or the Executive terminates employment without
Good Reason, the Executive shall not engage in or become associated with any
Competitive Activity. For purposes of this Section 9(b), a “Competitive
Activity” shall mean any business or other endeavor that engages in any country
in which the Company has significant business operations as of the Date of
Termination to a significant degree in a business that directly competes with
all or any substantial part of the Company’s business (the “Business”);
provided, that, a Competitive Activity shall not include (i) any speaking
engagement to the extent such speaking engagement does not promote or endorse a
product or service of the Business, or (ii) the writing of any book or article
relating to subjects other than the Business (e.g., nonfiction relating to the
Executive’s career or general business advice). The Executive shall be
considered to have become “associated with a Competitive Activity” if he becomes
involved as an owner, employee, officer, director, manager, independent
contractor, agent, partner, advisor, or in any other capacity calling for the
rendition of the Executive’s personal services, with any individual,
partnership, corporation or other organization that is engaged in a Competitive
Activity and his involvement relates to a significant extent to the Competitive
Activity of such entity; provided, however, that the Executive shall not be
prohibited from (a) owning less than one percent (1%) of any publicly traded
corporation, whether or not such corporation is in competition with the Company
or (b) serving as a director of a corporation or other entity the primary
business of which is not a Competitive Activity. If, at any time, the provisions
of this Section 9(b) shall be determined to be invalid or unenforceable, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Section 9(b) shall be considered divisible and shall become and be
immediately amended to only such area, duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and the Executive agrees that this Section 9(b) as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.


 
6

--------------------------------------------------------------------------------

 
 
(c)       Nonsolicitation.  During  the  Employment  Period,  and  for  12
months after the Executive’s Date of Termination if the Executive’s employment
is terminated by the Company for Cause or the Executive terminates employment
without Good Reason, the Executive will not, directly or indirectly, solicit for
employment by other than the Company any person (other than any personal
secretary or assistant hired to work directly for the Executive) employed by the
Company or its affiliated companies, nor will the Executive, directly or
indirectly, solicit for employment by other than the Company any person known by
the Executive (after reasonable inquiry) to be employed at the time by the
Company or its affiliated companies.


(d)       Injunctive Relief. In the event of a breach or threatened breach of
this Section 9, the Executive agrees that the Company shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, the Executive acknowledging that damages would be
inadequate and insufficient.


10.        Indemnification.


(a)       General. The Company agrees that if the Executive is made a party or
is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that the Executive is or was a trustee, director or officer of the
Company, or any affiliates or is or was serving at the request of the Company,
or any of its affiliates as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, limited liability
company, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a trustee, director, officer,
member, employee or agent while serving as a trustee, director, officer, member,
employee or agent, the Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by Delaware law, as the same exists or
may hereafter be amended, against all Expenses incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if the Executive has ceased to be an officer, director,
trustee or agent, or is no longer employed by the Company and shall inure to the
benefit of his heirs, executors and administrators.


 
7

--------------------------------------------------------------------------------

 
 
(b)       Expenses. As used in this Agreement, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys’ fees, accountants’
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.


(c)       Enforcement. If a claim or request under this Section 10 is not paid
by the Company or on its behalf, within thirty (30) days after a written claim
or request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.


(d)      Partial Indemnification. If the Executive is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Executive for the portion of such
Expenses to which the Executive is entitled.


(e)      Advances of Expenses. Expenses incurred by the Executive in connection
with any Proceeding shall be paid by the Company in advance upon request of the
Executive that the Company pay such Expenses, but only in the event that the
Executive shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which the Executive is not
entitled to indemnification and (ii) a statement of his good faith belief that
the standard of conduct necessary for indemnification by the Company has been
met.


(f)        Notice of Claim. The Executive shall give to the Company notice of
any claim made against his for which indemnification will or could be sought
under this Agreement. In addition, the Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Executive's power and at such times and places as are convenient for the
Executive.


(g)      Defense of Claim. With respect to any Proceeding as to which the
Executive notifies the Company of the commencement thereof:
 
(i)         The Company will be entitled to participate therein at its own
expense;


(ii)       Except as otherwise provided below, to the extent that it may wish,
the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Executive, which in the Company’s sole discretion
may be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Executive also shall have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.


 
8

--------------------------------------------------------------------------------

 
 
(iii)     The  Company  shall  not  be   liable  to   indemnify  the Executive
under this Agreement for any amounts paid in settlement of any action or claim
affected without its written consent. The Company shall not settle any action or
claim in any manner, which would impose any penalty that would not be paid
directly, or indirectly by the Company or limitation on the Executive without
the Executive’s written consent. Neither the Company nor the Executive will
unreasonably withhold or delay their consent to any proposed settlement.


(h)       Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 10 shall not be exclusive of any other right which the
Executive may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.


11.        Legal Fees and Expenses. If any contest or dispute shall arise
between the Company and the Executive regarding any provision of this Agreement,
the Company shall reimburse the Executive for all legal fees and expenses
reasonably incurred by the Executive in connection with such contest or dispute,
but only if the Executive prevails to a substantial extent with respect to the
Executive’s claims brought and pursued in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed) to the extent
the Company receives reasonable written evidence of such fees and expenses.


12.        Successors; Binding Agreement.


(a)       Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred, except that the Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall include any successor to its business and/or assets (by merger,
purchase or otherwise) which executes and delivers the agreement provided for in
this Section 12 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.


(b)       Executive’s Successors. No rights or obligations of the Executive
under this Agreement may be assigned or transferred by the Executive other than
his rights to payments or benefits hereunder, which may be transferred only by
will or the laws of descent and distribution. Upon the Executive’s death, this
Agreement and all rights of the Executive hereunder shall inure to the benefit
of and be enforceable by the Executive’s beneficiary or beneficiaries, personal
or legal representatives, or estate, to the extent any such person succeeds to
the Executive’s interests under this Agreement. If the Executive should die
following his Date of Termination while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by the Executive, or otherwise to
his legal representatives or estate.


 
9

--------------------------------------------------------------------------------

 
 
13.       Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:


If to the Executive:


At his residence address most recently filed with the Company.
 
If to the Company:
 
WikiTechnologies, Inc.
1093 Broxton Avenue, Suite 210
Los Angeles, CA 920024
Attention: Chief Executive Officer


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
14.        Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by the Executive and by a duly authorized officer of the Company,
and such waiver is set forth in writing and signed by the party to be charged.
No waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party, which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive the Executive’s termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations. Except or otherwise
provided in Section 10 hereof, the validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles.

 
10

--------------------------------------------------------------------------------

 
 
15.       Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


16.       Counterparts.  This   Agreement  may   be   executed   in   one   or   more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


17.       Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.


18.       Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.


19.       Section Headings. The section headings in this Employment Agreement
are for convenience of reference only, and they form no part of this Agreement
and shall not affect its interpretation.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.



 
WIKITECHNOLOGIES, INC.
           
By:
/s/ Edward C. DeFeudis            
Edward C. DeFeudis
   
Title: Chief Executive Officer
           
EXECUTIVE
          /s/ Marco Garibaldi    
Marco Garibaldi
 

 
 
11

--------------------------------------------------------------------------------
